Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has considered the applicants’ amendments and remarks and finds them sufficient to overcome all outstanding issues.  As such, all objections and rejections are withdrawn.
Claims 33-43, 45-52, and 54-55 are allowed.
The following is a summary of the newly cited prior art:
US 7,515,048 taught a system for automatically unlocking a device upon detection of an RFID transmitter within a certain threshold distance of the device, but did not teach using a shared secret to perform the unlocking or updating such a shared secret when the RFID transmitter was not detected within the threshold distance.
US 2013/0335193 taught a system for automatically unlocking a device upon detection of another device within a threshold distance of the device by using a rolling security code, but did not teach that the security code was deleted and a new security code was generated when the other device was not determined to be within a threshold distance of the device.
US 2015/0169335 taught a system which changed a security level of a device according to a distance between the device and another electronic device, but did not teach using a shared secret to perform the unlocking or updating such a shared secret when the other device was not detected within the threshold distance.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491